831 F.2d 298
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James E. WILLIAMS, Defendant-Appellant.
No. 87-5303.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1987.

Before BOYCE F. MARTIN, Jr., NATHANIEL JONES and BOGGS, Circuit Judges.

ORDER

1
This pro se prisoner appeals from a district court's order denying his motion for correction of sentence filed pursuant to Fed.R.Crim.P. 35(a).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and briefs submitted by the parties, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The district court properly denied defendant's motion because a defendant is not entitled to Rule 35 relief on the grounds that a special parole term imposed under 21 U.S.C. Sec. 841(b)(1)(B) is unconstitutional.  We agree with other circuit courts which have considered this issue and found the statute constitutional.    See e.g. United States v. Bridges, 760 F.2d 151 (7th Cir.1985);  Yates v. United States, 753 F.2d 70 (8th Cir.), cert. denied, 471 U.S. 1022 (1985);  United States v. Hernandez, 750 F.2d 1256 (5th Cir.1985);  United States v. Walden, 578 F.2d 966 (3d Cir.1978), cert. denied, 444 U.S. 849 (1979);  United States v. Jones, 540 F.2d 465 (10th Cir.1976), cert. denied, 429 U.S. 1101 (1977).


3
For this reason, the order of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.